953 F.2d 1392
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David WHITE, Plaintiff-Appellant,v.The UNIVERSITY OF TULSA-COLLEGE OF LAW, The University ofTulsa;  Professors Chapman, Hager, Limas, Tanaka,Clark, Adams;  and Sheila Powers,Defendants-Appellees.
No. 91-5070.
United States Court of Appeals, Tenth Circuit.
Feb. 4, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.*
ORDER AND JUDGMENT**
BALDOCK, Circuit Judge.


1
The district court partially dismissed various counts of Plaintiff-Appellant's first amended complaint against various Defendants-Appellees.   Defendant-Appellee Tanaka and the other Defendants-Appellees filed motions to dismiss for lack of a final order conferring appellate jurisdiction.   See Fed.R.Civ.P. 54(b);  10th Cir.R. 27.2.1.   On July 30, 1991, we notified the parties that we were considering summary dismissal for lack of appellate jurisdiction explaining that the appeal would be dismissed summarily in the absence of a Fed.R.Civ.P. 54(b) certification or a final order.   See Lewis v. B.F. Goodrich Co., 850 F.2d 641, 645-46 (10th Cir.1988) (en banc).   Briefing was tolled.   We then referred the motions to dismiss to a merits panel and set out a briefing schedule.   Upon reviewing the briefs and the motion to dismiss, we must conclude that we lack jurisdiction over this appeal under 28 U.S.C. § 1291 and Fed.R.Civ.P. 54(b).   The appeal is DISMISSED.   The mandate shall issue forthwith.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3